         Case 3:13-cr-00226-RNC Document 459 Filed 02/21/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_________________________________
                                   )
UNITED STATES OF AMERICA           )    CRIMINAL NO. 3:13CR226(RNC)
                                   )
v.                                 )
                                   )    February 21, 2019
DANIEL E. CARPENTER                )
_________________________________  )

 DEFENDANT’S MOTION FOR LEAVE TO FILE RESPONSE TO GOVERNMENT’S
       SUR-REPLY IN OPPOSITION TO DEFENDANT’S MOTION TO
                  EXTEND HIS SURRENDER DATE

       The defendant respectfully moves for leave to file a very short one page response to the

government’s sur-reply in response to his motion to extend his surrender date. (ECF No. 451).

See, D. Conn. L. Crim. R. 1(c) (incorporating D. Conn. L.Civ. R. 7(d) regarding reply

memoranda); D. Conn. Local Civ. R. 7(d) (“No sur-replies may be filed without permission of

the Court, which may, in its discretion, grant permission upon a showing of good cause.” The

proposed response is attached hereto as Exhibit A.

       The defendant desires the opportunity to respond to the defendant’s characterization of

his “scorched-earth litigation tactics”.

       For the foregoing reasons, the defendant respectfully requests that the Court grant the

defendant’s motion for leave to file the proposed response attached as Exhibit A.

                                   THE DEFENDANT

                                    /s/Jonathan J. Einhorn

                                   Jonathan J. Einhorn, Esq.
                                   129 Whitney Avenue
                                   New Haven, CT 06510
                                   (203) 777-3777
                                   einhornlawoffice@gmail.com
         Case 3:13-cr-00226-RNC Document 459 Filed 02/21/19 Page 2 of 2




                                            CERTIFICATION

        I hereby certify that on this 21st day of February 2019, a copy of the foregoing Motion was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                                               /s/ Jonathan J. Einhorn
                                                               Jonathan J. Einhorn, Esq.
                                                               129 Whitney Avenue
                                                               New Haven, CT 06510
                                                               203-777-3777
                                                               einhornlawoffice@gmail.com
